Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 05/16/2021. Currently, claims 1-10 and 21-30 are pending in the application. Claims 11-20 have been cancelled.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 10, 21, 25-27 and 30 are rejected under 35 U.S.C. 103 as being obvious over PARK et al (US 20150340376 A1) in view of SHIM et al (US 20180122819 A1).

Regarding claim 1, Figures 1-4 of PARK disclose a semiconductor structure, comprising: 
a substrate (100) having an array region (20) and a dummy region (30); 
at least one first conductive structure (111a) disposed on the array region; 
at least one second conductive structure (111b) disposed on the dummy region; 
at least one first memory structure (110a, Figure 4A) disposed on the first conductive structure, wherein the first memory structure comprises a first channel layer (114a, [0052]) and a first memory structure layer (112a, [0074]), the first channel layer is in contact with the first conductive structure; and 
at least one second memory structure (110b, Figure 4B) disposed on the second conductive structure, wherein the second memory structure comprises a second channel layer (114b, [0060]), and the second channel layer is isolated (by 112b) from the second conductive structure.

PARK does not teach that a bottom surface of the first channel layer (114a) is coplanar with a bottom surface of the first memory structure layer (112a).

However, SHIM is a pertinent art which teaches a vertical memory device and a method of fabricating the same. Figure 2 of SHIM teaches such a structure wherein a channel layer (163) is coplanar with a bottom surface of a memory structure layer (161) ([0042] and [0045]).


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor structure of PARK with the first channel layer (114a) coplanar with a bottom surface of the first memory structure layer (112a) according to the teaching of SHIM, since the court has held that a simple substitution of one known element for another (having the first channel layer coplanar with the first memory structure instead of non-planar one) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 2, Figures 1-4 of PARK disclose that the semiconductor structure of claim 1, wherein a number of the first memory structure is plural (please see Figure 2), and a number of the second memory structure is plural, and a distribution density of the first memory structures is higher than a distribution density of the second memory structures (please see Figure 2).  

Regarding claim 3, Figure 3 of PARK discloses that the semiconductor structure of claim 1, further comprising: a dielectric layer (102) disposed on the substrate; and a plurality of conductive layers (202/203) embedded in the dielectric layer, wherein the first memory structure (110a) and the second memory structure (110b) penetrate through the dielectric layer and the conductive layers (202/203).  

Regarding claim 4, Figure 3 of PARK discloses that the semiconductor structure of claim 3, wherein each of the conductive layers (202/203) has a first segment and a second segment, the 

Regarding claim 5, Figure 3 of PARK discloses that the semiconductor structure of claim 4, further comprising: at least one contact structure (150c) penetrating through the dielectric layer (102) and in contact with the second segment of one of the conductive layers (203).  

Regarding claim 6, Figure 4A of PARK discloses that the semiconductor structure of claim 1, wherein the first memory structure further comprises: a first isolation structure (116a), wherein a portion of the first channel layer (114a) is between the first memory structure layer and the first isolation structure, and a portion of the first channel layer penetrates through a bottom portion of the first memory structure layer; and a first conductive plug layer (154) disposed on the first isolation structure, wherein the first conductive plug layer is in contact with the first channel layer (116a).  

Regarding claim 7, Figure 4A of PARK discloses that the semiconductor structure of claim 6, wherein the first memory structure layer (110a, [0074]) comprises: a first blocking layer (BL); a first memory storage layer (SL) disposed on the first blocking layer; and a first tunneling layer (TL) disposed on the first memory storage layer.  

Regarding claim 10, Figures 1-4 of PARK disclose that the semiconductor structure of claim 1, wherein the first conductive structure (111a) and the second conductive structure (111b) are epitaxial structures ([0088]).  

Regarding claim 21, Figures 1-4 of PARK disclose a semiconductor structure, comprising: 
a substrate (100) having an array region (20) and a dummy region (30); 
at least one first conductive structure (111a) disposed on the array region; 
at least one second conductive structure (111b) disposed on the dummy region; 
at least one first memory structure (110a, Figure 4A) disposed on the first conductive structure, wherein the first memory structure has a first memory structure layer (112a) and a first channel layer (114a), the first memory structure has a first blocking layer (BL) is in contact with the first conductive structure (111a), and a portion of the first channel layer penetrates through the first blocking layer (BL, Figure 4A); and 
at least one second memory structure (110b, Figure 4B) disposed on the second conductive structure, wherein the second memory structure has a second blocking layer (BL) and a second channel layer (114b), the second blocking layer (BL) is in contact with the second conductive structure (111b), and the second channel layer (114b) is spaced apart from the second conductive structure by the second blocking layer (BL).  

PARK does not teach that a bottom surface of the first channel layer (114a) is coplanar with a bottom surface of the first memory structure layer (112a).

However, SHIM is a pertinent art which teaches a vertical memory device and a method of fabricating the same. Figure 2 of SHIM teaches such a structure wherein a channel layer (163) is coplanar with a bottom surface of a memory structure layer (161) ([0042] and [0045]).


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor structure of PARK with the first channel layer (114a) coplanar with a bottom surface of the first memory structure layer (112a) according to the teaching of SHIM, since the court has held that a simple substitution of one known element for another (having the first channel layer coplanar with the first memory structure instead of non-planar one) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 25, Figures 1-4 of PARK disclose that the semiconductor structure of claim 21, further comprising: a dielectric layer (102) disposed on the substrate; and 
a plurality of conductive layers (202/203) embedded in the dielectric layer, wherein each of the conductive layers has a first segment and a second segment, the first memory structure penetrates through the first segments (202), the second memory structure penetrates through the second segments (203), and the second segments are in a staircase configuration (please see Figure 3).  

Regarding claim 26, Figures 1-4 of PARK disclose that the semiconductor structure of claim 25, wherein the first blocking layer (BL, Figure 4A) is disposed on sidewalls of the conductive layers (202) and the dielectric layer (102).  

Regarding claim 27, Figures 1-4 of PARK disclose a semiconductor structure, comprising: 
a substrate (100) having an array region and a dummy region; 

at least one second conductive structure (111b) on the dummy region; 
at least one first memory structure (110a, please see Figure 4A) disposed on the first conductive structure, wherein the first memory structure comprises a first channel layer (114a) and a first memory structure layer (112a) on the first conductive structure; and 
at least one second memory structure (110b, please see Figure 4B) disposed on the second conductive structure, wherein the second memory structure comprises a second channel layer (114b) that is spaced apart from the second conductive structure, and a bottom of the first channel layer (114a) is lower than a bottom of the second channel layer (114b).  

PARK does not teach that a bottom surface of the first channel layer (114a) is coplanar with a bottom surface of the first memory structure layer (112a).

However, SHIM is a pertinent art which teaches a vertical memory device and a method of fabricating the same. Figure 2 of SHIM teaches such a structure wherein a channel layer (163) is coplanar with a bottom surface of a memory structure layer (161) ([0042] and [0045]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor structure of PARK with the first channel layer (114a) coplanar with a bottom surface of the first memory structure layer (112a) according to the teaching of SHIM, since the court has held that a simple substitution of one known element for another (having the first channel layer coplanar with the first memory structure instead of non-planar one) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 30, Figures 1-4 of PARK disclose that the semiconductor structure of claim 27, wherein a number of the first memory structure (110a, Figure 4A) is plural, and a number of the second memory structure (110b, Figure 4B) is plural, and a distribution density of the first memory structures is higher than a distribution density of the second memory structures (please see Figure 1).

Claims 8-9, 23-24 and 27 are rejected under 35 U.S.C. 103 as being obvious over PARK et al (US 20150340376 A1) in view of SHIM et al (US 20180122819 A1) as applied to claims above, and further in view of HOSODA et al (US 20180130812 A1).

Regarding claim 8, Figure 4B of PARK discloses that the semiconductor structure of claim 1, wherein the second memory structure further comprises: a second memory structure layer (112b).

PARK does not teach a second isolation structure, wherein the second channel layer is between the second memory structure layer and the second isolation structure; and a second conductive plug layer disposed on the second isolation structure, wherein the second conductive plug layer is in contact with the second channel layer.  


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the memory structure with a structure having  a second isolation structure, wherein the second channel layer is between the second memory structure layer and the second isolation structure; and a second conductive plug layer disposed on the second isolation structure, wherein the second conductive plug layer is in contact with the second channel layer in the device of PARK according to the teaching of HOSODA,  since the court has held that a simple substitution of one known element for another  to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 9, Figure 4B of PARK discloses that the semiconductor structure of claim 8, wherein the second memory structure layer (112b) comprises: a second blocking layer (BL) disposed on sidewalls of the conductive layers and the dielectric layer and on the second 



Regarding claims 23-24 and 27, Figure 4B of PARK does not teach that the semiconductor structure of claim 21, further comprising: at least one contact structure in contact with the second channel layer of the second memory structure, wherein the contact structure penetrates through the second channel layer of the second memory structure. Or
The semiconductor structure of claim 27, further comprising: at least one contact structure penetrating through the second channel layer of the second memory structure.  

However, HOSODA is a pertinent art which teaches three-dimensional memory devices and specifically to three-dimensional memory devices including support pillar structure that are electrically isolated from a substrate and methods of making the same. Figure 21 of HOSODA teaches such memory structure wherein dummy memory structures comprising a channel layer (602, [0179]) between a memory structure layer (150) and an isolation structure (162), and wherein a conductive plug layer (163) disposed on the isolation structure and penetrating the channel layer (602).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the memory structure with a structure as claimed above in the device of PARK according to the teaching of HOSODA, since the court has held that a simple substitution of one known element for another to obtain predictable results is 


Claims 22 and 28 are rejected under 35 U.S.C. 103 as being obvious over PARK et al (US 20150340376 A1) in view of SHIM et al (US 20180122819 A1) as applied to claims  above, and further in view of KIM et al (US 20180130818 A1).

Regarding claims 22 and 28, Figures 1-4 of PARK do not teach that the semiconductor structure of claim 21 (or claim 27), wherein the second memory structure is oblique relative to the first memory structure.  

However, JUNG is a pertinent art which teaches a vertical memory device having a structure capable of suppressing an undesirable increase in a chip size and improving the integration degree by minimizing the number of dummy channels in a memory cell region and maximizing the number of bit lines passing through the memory cell region even when the number of word lines stacked in the memory cell region of the vertical memory device increases ([0004]). Figures 4-13 of JUNG teach such memory device and its method of forming wherein the memory structures in the dummy regions (MEC2) are oblique (nonlinear) relative to the central memory structure (MEC1) in order to manage type and size of stress and the thermal budget generated during the manufacturing process (, [0006], [0041]-[0045]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the second memory structure oblique relative to the first memory structure in the device of PARK in order to manage type and size of stress and the thermal budget generated during the manufacturing process according to the teaching of JUNG ([0044]). Further, the court has held that a simple substitution of one known element for another (having oblique second memory structure at the edge relative to the first memory structure) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-10 and 21-30, filed on 05/16/2021 as recited in pages 8-12, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.

Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
06/05/2021